Citation Nr: 1621976	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Entitlement to service connection for a right hand disorder, to include as secondary to service-connected right shoulder disability or undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from January 1989 to January 1993, to include service in the Southwest Asia Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2008, the Veteran testified at a hearing before a VA Decision Review Officer at the RO.  A transcript of the hearing is of record.  On his November 2007 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Notice of the hearing was sent to the Veteran's address of record, but he did not appear for the hearing and has not provided good cause as to why a new hearing should be scheduled.  Accordingly, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board previously denied the claim for service connection for a right hand disability in October 2013.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2014 memorandum decision, the Court vacated the October 2013 Board decision and remanded the claim to the Board for readjudication.  

In February 2015, the Board remanded this matter for additional development.  The development included affording the Veteran a VA examination.  The Board is satisfied that there has been substantial compliance with the remand directives set out in February 2015.   Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right hand disability, diagnosed as carpal tunnel syndrome and median neuropathy, and arthritis of the right wrist, is not related to active duty service and is not proximately due to, or aggravated by a service-connected disability.  

CONCLUSION OF LAW

The criteria for service connection for a right hand disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

A letter dated in March 2006 informed the Veteran of the evidence required to substantiate his service connection claim.  The letter informed the Veteran of the types of evidence he could submit in support of his claim and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  A subsequent March 2006 notice letter provided notice regarding effective dates and disability ratings.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claim.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.  The Veteran was afforded a VA examination for his right hand disability in May 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded an adequate examination.  The examiner reviewed the claims file, performed diagnostic tests and a physical examination, and provided a complete rationale for the opinions reached.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for a Right Hand Disability

The Veteran asserts that a current right hand disability is proximately due to, or aggravated by, his service-connected right shoulder disability or is due to undiagnosed illness.

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Carpal tunnel syndrome (CTS) which may be considered an organic disease of the nervous system and degenerative joint disease (arthritis), are listed as 'chronic diseases' under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for CTS.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and CTS (as an organic disease of the nervous system) or arthritis becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Compensation may be paid to any Persian Gulf War veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  These may include, but are not limited to, muscle pain, joint pain, neurologic signs or symptoms, and symptoms involving the respiratory system.  See 38 C.F.R. § 3.317(b).  The chronic disability must have manifested either during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d)  warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran had active duty service from January 1989 to January 1993.  Service treatment records do not reflect complaints or diagnoses of a right hand disability.   The Veteran did not undergo a separation examination.  

A March 2006 VA treatment record reflects that the Veteran complained of right hand symptoms, including numbness and tingling after work.  On physical examination, the Veteran had a positive Tinel's at the carpal tunnel and a positive carpal compression test.  The Veteran was given a steroid injection for right carpal tunnel and a night splint for the wrist.  The record noted that, if the Veteran's carpal tunnel syndrome did not improve, an EMG would be obtained to evaluate the extent of carpal tunnel syndrome.    

The Veteran had a Gulf War Examination in November 2006.  The examination report noted that the Veteran served approximately six months in the Persian Gulf.  While there, he drove tractor trailers transporting equipment and crew.  The examiner noted that VA treatment records showed treatment for arthralgia - pain in joints and carpal tunnel syndrome.  The Veteran reported that he was diagnosed with right carpal tunnel syndrome while working for the local newspaper, which required significant computer work.  He reported shaking of the right hand since 2001, which had not changed since then.   He denied chronic pain or paresthesias of the right hand.  The examiner concluded that there were no additional diagnoses based on the examination.  The examination did not find tremor or shakiness of either hand.  The examiner noted that the condition reportedly began about the same time as his work-related carpal tunnel syndrome.  This was not likely related to service in the Persian Gulf.  The examiner concluded that the Veteran did not, at that time, have multisystem, medically unexplained illness (undiagnosed illness) related to military service in the Persian Gulf.  

VA treatment records reflect that an EMG study was performed in March 2007.  The results showed that there was no evidence of right carpal tunnel syndrome or right C5-T1 radiculopathy.  There was a positive Finkelstein's test at the right wrist, and some tendonitis was noted at the right thumb, suggesting possible De Quervain's tendonitis.  

In April 2007, the Veteran submitted a letter regarding the March 2007 EMG study.  The Veteran stated that the results noted that he did not have carpal tunnel syndrome on the right hand and wrist.  The Veteran noted that the shaking of his hand and the numbness and swelling of his fingers, wrist and hand was indirectly due to the problems he was currently having with his right shoulder.  

A VA outpatient treatment record dated in February 2008 noted a right hand tremor.  A physician noted that the Veteran had undergone EMG and nerve conduction velocity studies at the Milwaukee VA, with no evidence of carpal tunnel syndrome.  It was noted that the Veteran requested a referral to neurology for an opinion regarding his right hand tremor.  He was concerned due to a family history of Parkinson's disease.  

A VA outpatient neurology treatment note dated in March 2008 noted a report of right hand shaking.  The Veteran reported that the shaking began in 2001 or 2002, and the symptoms began out of the blue.  There was no history of trauma to the hand or arm.  He reported a history of two right shoulder surgeries.  He reported pain, stiffness, weakness, and numbness in the hand and wrist.  A physician diagnosed a right hand resting tremor and noted that Parkinson's was an unlikely etiology.  The physician recommended strength exercises and a wrist splint for possible carpal tunnel syndrome.      

The Veteran had a VA examination in March 2008.  The Veteran reported that he believed that his right hand pain was related to his right shoulder disability.  The Veteran reported that his right hand symptoms began in 2006.  He reported increased "shakiness" of his right hand since 2006.   Physical examination of the hand showed tenderness along the dorsum and plantar surfaces of the wrist with anterior/posterior pressure and mediolateral pressure.  There was a positive Phalen's and Tinel's test at the wrist and a negative Tinel's test at the elbow.  An x-ray of the right hand showed mild degenerative changes with mild narrowing of the radiocarpal joint space with sclerosis at the distal radius.  The examiner diagnosed right median nerve neuropathy at the wrist ( carpal tunnel syndrome) and tremor, right hand, etiology unclear.  

The examiner opined that it was unclear what was causing right hand tremors.  The examiner opined that the condition of right hand pain and right median nerve mononeuropathy at the wrist is less likely as not caused by, or a result of service and is not related to his service-connected right shoulder degenerative joint disease.  The examiner opined that right hand tremor is not caused by or a result of service or service-connected right shoulder degenerative joint disease.  

In August 2011, the Board found that the March 2008 VA examination was inadequate because the examiner did not provide a rationale for the opinion.  The Board remanded the case to obtain a new VA examination.  

The Veteran had a VA examination in October 2011.  The VA examiner diagnosed  right median nerve neuropathy at the wrist.  The examiner noted an additional diagnosis of right hand tremor of unknown etiology, identified in March 2008.  The examiner noted that the Veteran was seen in March 2008 for a VA examination.  At that time, the examiner opined that his presenting complaints of carpal tunnel and tremor were not related to service.  The Veteran's current complaint was shaking with activities such as writing or drawing.  This was getting worse.  The Veteran reported constant numbness and soreness along with shoulder pain.  Aggravating factors included writing or drawing and sometimes day to day activities.  

The examiner noted that the diagnosis of carpal tunnel syndrome given in March 2008 was a clinical diagnosis but was not supported by EMG tests that were done.  The examiner opined that there was therefore currently no carpal tunnel syndrome diagnosis.  The examiner noted that  x-rays done in March 2008 showed some mild DJD at the wrist joint and symmetric.  The examiner indicated that this was consistent with the Veteran's age and was not the cause of his symptoms except for tenderness noted on deep palpation of the radiocarpal joint.  The examiner indicated that the tremor was inconsistent during the examination and did not show any pathological pattern.  The examiner opined that the tremor was less likely than not related to activities performed during service.  

Thereafter, an independent medical opinion was obtained in June 2012.  The examining physician reviewed the claims file.  The examiner opined that the current diagnosis of shaking of the right hand was undetermined.  The examiner opined that right hand symptoms are tremor (shaking) interfering with writing and drawing, pain, numbness and cold fingers.  The examiner opined that the positive Finkelstein's test and associated tendon tenderness suggest a possible diagnosis for the Veteran's right hand symptoms.  The examiner indicated that De Quervain's tenosynovitis has a gradual onset and presents in the age group of the Veteran.  The examiner noted that bilateral hand films showing evidence of degenerative joint disease or osteoarthritis secondary to wear and tear support this diagnosis.    

The examiner opined that the claimed condition is less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner also opined that a current right hand disability is less likely than not aggravated by or proximately due to the service-connected right shoulder condition.  The examiner explained that there is nothing in the active duty record to suggest that the Veteran had a hand injury or onset or right hand symptoms during service.    

In the Memorandum Decision, the Court found that the Board provided inadequate reasons and bases when it (1) relied on an October 2011 VA examination that the DRO had previously found insufficient as to the issue on appeal (2) relied on the June 2012 VA medical opinion without explaining why the examiner s opinion that the "current diagnosis of the right hand condition is undetermined was an insufficient basis to find that the right hand condition is a sign or symptom of an undiagnosed illness under 38 USCA § 1117(a)(2) and (3) did not consider the Veteran's disability as a 'medically unexplained chronic multisystem illness" under the provisions of 38 USCA § 1117(a)(2)(B).  The Court remanded the claim for the Board to state sufficient reasons or bases for its findings but, if the Board was unable to provide an adequate statement of reasons and bases for relying on the stated medical opinions a new examination should be ordered.

In February 2015, the Board remanded the case to obtain another VA examination to determine the etiology of the right hand disability.  The Veteran was afforded a VA examination in May 2015.  An EMG obtained by the examiner reflects an electrodiagnostic impression of right median sensory neuropathy at the wrist (as is seen with carpal tunnel syndrome) and right ipisilateral median-ulnar midpalmar sensory latency.  The examiner diagnosed carpal tunnel syndrome/ median neuropathy at the wrist.  The examiner opined that the Veteran's symptoms are attributable to the known clinical diagnosis of median neuropathy of the right wrist.  

The examiner opined that a current right wrist disability is not related to service.  The examiner reasoned that there is no mention of right carpal tunnel syndrome in the service treatment records.  The examiner opined that it is not related to the Veteran's service-connected right shoulder condition.  The examiner explained that using the hand more does not cause carpal tunnel syndrome.  The examiner opined that there is no aggravation of the right hand disability due to the service-connected right shoulder disability.   

The competent medical evidence of record shows current diagnoses of right median neuropathy and degenerative changes of the right hand.  The March 2007 EMG examination noted a positive Finklestein's test at the right wrist and some tendonitis of the right thumb suggestive of possible De Quervain's tendonitis, and the June 2012 medical opinion noted a possible diagnosis of  De Quervain's tenosynovitis to include on the basis of the absence of EMG findings.  However, during the appeal period, there has not been a confirmed clinical diagnosis of De Quervain's tendonitis and as described above, there are positive EMG findings.  

The May 2015 VA examination attributed the Veteran's right hand disability to known clinical diagnoses.  Therefore, the criteria for service connection under 38 C.F.R. § 3.317 (undiagnosed illness or medically unexplained multisymptom illness) are not applicable. 

The Board finds that there is no competent medical evidence showing that the Veteran's current right hand disability is related to service or a service-connected right shoulder disability.  The May 2015 VA examination found that a current right hand disability is not related to service or the service-connected right shoulder disability.  There is no other competent evidence of a nexus to service or a service-connected disability.  

Further, there are no neurological or joint symptoms associated with the right hand shown to be chronic in service.  The record does not demonstrate this and the Veteran does not contend otherwise.  He has variously reported the date of onset of symptoms in the right hand, but all such reported dates are well after the Veteran's discharge from service.  Thus, the question of whether there is a demonstration of continuity of symptomatology or manifestation of compensable carpel tunnel syndrome or arthritis within one year of service discharge is essentially not applicable here.  See Walker, supra. 

Although the Veteran has asserted that he has a right hand disability that is either related to service as due to an undiagnosed illness or as secondary to his right shoulder disability, he is a lay person and does not have the requisite medical training or credentials to be able to render a competent opinion regarding the cause of any current CTS.  The etiology of the Veteran's CTS is a complex medical etiological question dealing with the central nervous system in addition to the relationship between the current CTS and service or a service-connected disability.  The same can be said of arthritis of the right wrist as well which has not been found by competent and credible evidence to be associated with the Veteran's service or a service-connected disability.  Thus, while the Veteran is competent to relate right hand symptoms that he experienced at any time, under the specific facts of this case, which include no in-service injury or disease or chronic or continuous symptoms, he is not competent to opine on whether there is a link between his current right hand disorder and active service or a service-connected disability.

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against a finding that a right hand disability was incurred in or aggravated by service or is proximately due or aggravated by a service-connected disability.  As there is a preponderance of the evidence against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).    


ORDER

Service connection for a right hand disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


